Opening of the sitting
on behalf of the Verts/ALE Group. - (NL) Mr President, on a point of order, I should like to make a request on behalf of the Group of the Greens/European Free Alliance with regard to tomorrow's debate and vote on Regulation (EC) No 1073/1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF), or the Gräßle report, in other words. It appears that the Commission is considering ending the present process of reviewing the regulation further to recent revelations about irregularities within OLAF, and would consequently like to withdraw the present proposals in the course of the codecision procedure with Parliament.
On behalf of the Group of the Greens, I should like to ask you to check with the Commission to see whether this is the case, and if it would issue a statement before tomorrow's debate, so that the European Parliament knows whether the debate and the vote still have any value.
The question was addressed to the Commission. Mrs Ferrero-Waldner will have the opportunity to answer it. I welcome Mr Jouyet. We are all here and can start on the next item of business.